Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
There are no filings in the continuity chain providing 112(a) support of Claim 21. Prior disclosures include calling a second party in response to an audible notification, and a communication session disseminating a number of visitors, but there is no support for determining the number of visitors in response to detecting the audible notification. Written description support is provided when a disclosure includes not just the claimed components, but the claimed linkage between the components (Hyatt v. Dudas, 492 F.3rd 1365 (2007)). In this case, the prior disclosures do not include the linkage between the audible notification and determining the number of visitors. Therefore, the prior disclosures lack 112(a) support for Claim 21, and Claim 21 is accorded a priority date of September 16, 2020.
The “light socket surveillance system” of independent claims 1 and 16 are supported at the earliest by provisional application 62/018605, which has a priority date of June 29, 2014. Claims 1, 16, and their dependents are examined with an effective filing date of June 29, 2014.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that Group III and Group I both include a microphone, therefore the groups should be rejoined.  This is not persuasive because while both groups include a microphone, they also include mutually exclusive features and use their components differently. For example, Group I initiates a communication session based on a sound 
However, Claim 16 appears to be generic to both embodiments and is rejoined. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erchak (US PG Publication 2016/0073479).

	Regarding Claim 16, Erchak (US PG Publication 2016/0073479) discloses a light socket surveillance system (hub 300 with modules 302A and 302B [0075] configured to provide audio/visual functionality via speakers/microphone/camera [0038], surveillance [0066], security [0067], sound sensor [0068], and networking device [0069]), comprising:
3an outer housing (hub 300[0075] Figs. 3A, 3B, 3C) defining a proximal end (physical interface 304 [0075] Figs. 3A, 3B, 3C), a distal end that is opposite the proximal end (light source 306 at tip of hub 300[0075] Figs. 3A, 3B, 3C), and a sidewall that extends between the proximal end and the distal end (external surface area of unitary body 308[0075] Figs. 3A, 3B, 3C);
	a screw thread contact (threaded surface Edison socket [0075] Figs. 3A, 3B, 3C) coupled to the proximal end (physical interface 304[0075] Figs. 3A, 3B, 3C) of the outer housing (hub 300[0075] Figs. 3A, 3B, 3C), wherein the screw thread contact is rotatably attached to a light socket (physical base 304 configured to be mated with Edison socket [0075]);
	and a detection system (module 102, Fig. 1) coupled to the outer housing (hub receives modules 102 [0039]), wherein the detection system comprises a camera configurable to record images (camera [0038]), a motion detector configured to detect motion (motion sensor [0056]), a speaker configurable to emit noise (speaker [0038]), and a microphone configurable to detect sound (microphone [0038]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US PG Publication 2014/0125754) in view of Erchak (US PG Publication 20160073479) and Nguyen (US PG Publication 2006/0058102).

	Regarding Claim 1, Haywood (US PG Publication 2014/0125754) discloses a method for using a surveillance system (premise security management environment [0136], Fig. 5) to enable a first party to communicate with a second party (receive/provide over cellular network image/sound/video, 710-715, Fig. 7), wherein the surveillance system (premise security management environment [0136]) includes a detection system (remote unit [0046], Fig. 1) having a camera (camera lens 9 [0051]), a motion detector (detector 10 [0051]), a speaker (speaker 11 [0051]), and a microphone (microphone 12 [0051]), the method comprising:
	detecting, via the microphone (microphone 12 [0051]), an audible notification from the first party (capturing sounds from the premises [0141]);
	and in response to detecting the notification from the first party (notification of security event, 705, Fig. 7; upon trigger of sensor of external device 502 [0168]), initiating a communication session (receive/provide over cellular network image/sound/video, 710-715, Fig. 7, [0168-0169]) with a software application (on an application [0169]) running on a remote computing device (base unit 40 [0055], Fig. 2; premise security management device 525, Fig. 5 [0169]) of the second party (to a user [0169]).
	Haywood does not explicitly disclose, but Erchak (US PG Publication 2016/0073479) teaches a light socket surveillance system (hub 300 with modules 302A and 302B [0075] configured to provide audio/visual functionality via speakers/microphone/camera [0038], surveillance [0066], security [0067], sound sensor [0068], and networking device [0069]),
wherein the light socket surveillance system includes an outer housing (hub 300[0075] Figs. 3A, 3B, 3C) defining a proximal end (physical interface 304 [0075] Figs. 3A, 3B, 3C), a distal end that is opposite the proximal end (light source 306 at tip of hub 300[0075] Figs. 3A, 3B, 3C), and a sidewall that extends between the proximal end and the distal end (external surface area of unitary body 308[0075] Figs. 3A, 3B, 3C),
and wherein the light socket surveillance system includes a screw thread contact (threaded surface Edison socket [0075] Figs. 3A, 3B, 3C) located adjacent the proximal end (physical interface 304[0075] Figs. 3A, 3B, 3C) of the outer housing (hub 300[0075] Figs. 3A, 3B, 3C).
Haywood does not explicitly disclose, but Nguyen (US PG Publication 2006/0058102) teaches and in response to detecting the audible notification from the first party (triggered by voice command such as “help,” [0080]), initiating a communication (distress call is triggered [0080]). 
	It would have been obvious to one of ordinary skill in the art before the application was filed to design remote unit 16 of Haywood in the form of hub 300 of Erchak because Erchak teaches that using the hub as a replacement for a conventional lightbulb, or retrofitting a conventional light switch makes installation of the system and devices relatively easy.
	It would have been obvious to one of ordinary skill in the art before the application was filed to pre-program the surveillance system of Haywood to respond to voice commands because Nguyen teaches that doing so would enable emergency personnel to be alerted of and to respond to the nature and location of the emergency [0080], enabling them to provide potentially life-saving care.

	Regarding Claim 2, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 1, the method further comprising enabling, via the speaker and the microphone of the surveillance system, the first party and the second party to audibly communicate with each other (receive/provide over cellular network image/sound/video, 710-715, Fig. 7, [0168-0169]).
	Haywood does not explicitly disclose, but Erchak (US PG Publication 2016/0073479) teaches a light socket surveillance system (hub 300 with modules 302A and 302B [0075] configured to provide audio/visual functionality via speakers/microphone/camera [0038], surveillance [0066], security [0067], sound sensor [0068], and networking device [0069]).
Haywood (US PG Publication 2014/0125754) does not explicitly disclose, but Nguyen (US PG Publication 2006/0058102) teaches wherein the audible notification comprises a voice command (voice command “help” [0080]) instructing the system to contact the second party (programmed to transmit a distress call or request assistance [0080]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to design remote unit 16 of Haywood in the form of hub 300 of Erchak because Erchak teaches that using the hub as a replacement for a conventional lightbulb, or retrofitting a conventional light switch makes installation of the system and devices relatively easy.
	It would have been obvious to one of ordinary skill in the art before the application was filed to pre-program the surveillance system of Haywood to respond to voice commands because Nguyen teaches that doing so would enable emergency personnel to be alerted of and to respond to the nature and location of the emergency [0080], enabling them to provide potentially life-saving care.

	Regarding Claim 3, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 1, wherein the communication is a communication session (receive/provide over cellular network image/sound/video, 710-715, Fig. 7).
Haywood (US PG Publication 2014/0125754) does not explicitly disclose, but Nguyen (US PG Publication 2006/0058102) teaches wherein the audible notification comprises a distress notification indicating that the first party requires assistance (voice command “help” [0080]), and wherein the communication comprises an indication of the distress notification (specify the nature of the emergency [0080]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to pre-program the surveillance system of Haywood to respond to voice commands because Nguyen teaches that doing so would enable emergency personnel to be alerted of and to respond to the nature and location of the emergency [0080], enabling them to provide potentially life-saving care.

	Regarding Claim 4, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 1, further comprising:
	recording a noise with the microphone (capture audio 1215, Fig. 12);
	recording an image with the camera (capture image/video, 1210, Fig. 12);
	and initiating a communication session (two-way voice/data [0204]; connected by voice/video to callers [0091]) with the software application running on the remote computing device (application on premise security management device 525 [0169]) of the second party (to a user [0169]), wherein the communication session comprises an indication of at least one of the noise and image (display image/sound video [0169]).

	Regarding Claim 25, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 4, further comprising:
	detecting an indication suggestive of a visitor's presence (person approaching remote unit 16 is detected by detector 10 [0065]), in response to detecting the indication suggestive of a visitor's presence, recording, by the camera, a media selected from the group consisting of a video, an image, and combinations thereof, of the visitor (which activates the camera to photograph or record video [0065]);
	and initiating a communication session with a software application (on an application [0169]) running on a remote computing device (3G technology to enable a second person called on a telephone [0074]; base unit 40 [0055], Fig. 2; premise security management device 525, Fig. 5 [0169]), wherein the communication session comprises, the media selected from the group consisting of the video, the image, and combinations thereof, of the visitor (view images collected by the camera [0074]).

	Regarding Claim 26, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 25, further comprising determining an identity of a first visitor (person is identified [0099]).

	Regarding Claim 27, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 26, further comprising determining an identity of a second visitor (person is identified [0099]).

	Regarding Claim 28, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 27, wherein the communication session (two-way voice/data over network [0204]) comprises the identity of the first visitor and the identity of the second visitor (text message sent to property owner’s mobile phone informing of identity and time they entered access [0099]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US PG Publication 2014/0125754) in view of Erchak (US PG Publication 2016/0073479), Nguyen (US PG Publication 2006/0058102), Feng (US PG Publication 2011/0285807), and Pagano (US Patent 4,796,039).

	Regarding Claim 5, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 4.
Haywood does not explicitly disclose, but Feng (US PG Publication 2011/0285807) teaches the method further comprising:
	determining whether the first party is located within a field of view of the camera (determines location of different sound sources [0084]; determines whether to switch view [0086]);
	in response to detecting the audible notification and in response to determining that the first party is not located within the field of view of the camera (determines the location of different sound sources and determines whether to switch the current view [0084]-[0086]), automatically rotating the second portion until the first party is located within the field of view of the camera (steers the camera to the location of the location of the speaker [0098]);
	and in response to determining that the first party is located within the field of view of the camera (steers the camera to the determined location [0098]), recording the image with the camera (records at the determined location, inferred from [0098]).
Haywood does not explicitly disclose, but Pagano (US Patent 4,796,039) teaches wherein the sidewall comprises (three layers of inner dome, Column 4 lines 40-45) a first portion (upper dome layers 20, 21, and 22, Column 4 lines 40-45) and a second portion that is rotatable with respect to the first portion (inner portion of lower dome, Column 4 lines 40-45, rotates with camera, Column 5 lines 10-15, corresponding to layers of upper dome Column 4 lines 40-45), wherein the camera is coupled to the second portion (inner portion of lower dome rotates with camera, Column 5 lines 10-15).
	It would have been obvious to one of ordinary skill in the art before the application was filed to program the camera of Haywood to steer toward a speaker because Feng teaches that it is desirable to tailor the view of people dynamically based on the environment, the arrangement of people, and persons who are actually speaking [0005]. 
	It would have been obvious to one of ordinary skill in the art before the application was filed to separate the external surface of the hub of Erchak into a lower and upper dome and rotate the lower dome with the camera because Pagano teaches that this enables the dome to be constructed with different materials that strengthen its structure (Column 1 lines 50-55) while maintaining the lens of the camera within the viewing window of the dome when the camera pans (Column 1 lines 55-60). 


Claims 21-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US PG Publication 2014/0125754) in view of Erchak (US PG Publication 20160073479), Nguyen (US PG Publication 2006/0058102), and Juslen (EP 2 919 562).

	Regarding Claim 21, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 1.
Haywood does not explicitly disclose, but Juslen (EP 2 919 562) teaches further comprising, in response to detecting the audible notification from the first party (by a sound sensor detecting the direction of motion, [0020] Page 4 lines 35-40), determining a number of visitors present within a vicinity of the light socket surveillance system (crowd sensor that detects number of people in a crowd in an area served by luminaire 110, [0020] Page 4 lines 35-40).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the external device of Haywood to count the number of persons in a crowd because Juslen teaches that it provides the benefit of enabling the external device to adapt its operation in accordance with the information received from its environment or other networked devices [0001]. 

	Regarding Claim 22, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 21, wherein the light socket surveillance system is located inside a home of a homeowner, and wherein the vicinity is a room located inside the home (a sensor monitoring a zone in a garage [0101]).

	Regarding Claim 23, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 21, further comprising wherein the light socket surveillance system is located outside a home of a homeowner, and wherein the vicinity is an area of an outer premise where the home is located (monitoring an entrance door to any building, e.g., home [0079]).

	Regarding Claim 29, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 28, wherein the communication is a communication session (receive/provide over cellular network image/sound/video, 710-715, Fig. 7).
Haywood does not explicitly disclose, but Juslen (EP 2 919 562) teaches wherein the communication (status indication message [0027]) comprises the number of visitors present within a vicinity (includes status/value of environmental parameter [0027], environmental parameter includes number of people in crowd [0020]) of the light socket surveillance system (luminaire 110, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the external device of Haywood to count the number of persons in a crowd because Juslen teaches that it provides the benefit of enabling the external device to adapt its operation in accordance with the information received from its environment or other networked devices [0001]. 

	Regarding Claim 30, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 29, wherein the software application (on an application [0169]) running on the remote computing device (4th generation mobile technology platform [0085]; base unit 40 [0055], Fig. 2; premise security management device 525, Fig. 5 [0169]) is operated by a party associated with a building in which the light socket surveillance system is coupled (security device’s owner [0083]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US PG Publication 2014/0125754) in view of Erchak (US PG Publication 2016/0073479), Nguyen (US PG Publication 2006/0058102), and Pavlidis (US PG Publication 2003/0053658).

	Regarding Claim 24, Haywood (US PG Publication 2014/0125754) discloses the method of Claim 4, further comprising detecting an indication suggestive of a visitor's presence (person approaching remote unit 16 is detected by detector 10 [0065]), wherein the light socket surveillance system comprises an infrared camera (detector 10 is passive infrared detector [0051]).
Haywood does not explicitly disclose, but Pavlidis (US PG Publication 2003/0053658) teaches wherein detecting the indication suggestive of the visitor's presence (humans detected by thermal imaging system [0048]) comprises detecting an infrared signature of the visitor (signature of human body [0087]), and wherein detecting the infrared signature of the visitor comprises detecting the infrared signature of the visitor with the infrared camera (thermal imaging providing tracks for humans detected [0048]).
It would have been obvious to one of ordinary skill in the art to use the infrared sensor of Haywood to detect approaching persons because Pavlidis teaches that in a distributed multi sensor surveillance system, it is beneficial in pinpointing irregular or suspicious activity patterns [0043], heightening the security of the protected area. 


Response to Arguments
	Applicant’s arguments filed 3/16/2022 have been fully considered but are not persuasive. Applicant asserts that the cited references do not teach each and every limitation of the claims. Applicant has not provided any reasoning. This argument is not persuasive.
	Examiner notes that the citation to 35 U.S.C. 102(a)(1) has been corrected to 35 U.S.C. 102(a)(2). Erchak was effectively filed December 19, 2013 and predates the effective filing date the instant application, June 29, 2014. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030210340 A1	Frederick Romanowich, John
US 20120286672 A1	Holland; Eric et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485